


110 HR 2998 IH: Ocmulgee National Heritage Corridor

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2998
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Ocmulgee National Heritage Corridor in
		  the State of Georgia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ocmulgee National Heritage Corridor
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The Ocmulgee
			 Heritage Corridor is centered on the fall line of the Ocmulgee River, a
			 crossroads of history and geography, which divides two geographic regions and
			 creates two distinct ecosystems, the Piedmont Plateau and the Eastern Coastal
			 Plain. The intersection of land and water transportation routes has fostered a
			 continuum of human settlement that has endured more than 12,000 years.
				(2)Macon, Georgia,
			 has more acreage listed in the National Register than any other city in
			 Georgia, including fifty-four individual properties, ten National Register
			 historic districts with more than 5,500 contributing properties, and two
			 National Historic Landmarks.
				(3)The Ocmulgee
			 National Monument protects the remains of Native American settlements over a
			 12,000-year period and has features and artifacts representing a long cultural
			 continuum from early hunter-gatherers through the Civil War.
				(4)The Ocmulgee Old
			 Fields, which consist of the Ocmulgee National Monument, Bond Swamp National
			 Wildlife Refuge, Central City Park, and other private lands in the Ocmulgee
			 floodplain have been determined eligible for listing in the National Register
			 of Historic Places as a Traditional Cultural Property. The Traditional Cultural
			 Property determination is based on the area’s cultural and historical
			 significance in Native American heritage and its potential for yielding
			 important information about the history of the Macon Plateau and Ocmulgee
			 River.
				(5)The Ocmulgee
			 National Heritage Corridor has been proposed in order to heighten appreciation
			 of the region, preserve its natural and historical resources, and improve the
			 quality of life and economy of the area.
				(6)Macon, Georgia has
			 been designated as one of Georgia’s Preserve America Communities and one of the
			 National Trust’s Dozen Distinctive Destinations of 2004.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To establish the
			 Ocmulgee National Heritage Corridor in the State of Georgia.
				(2)To implement the
			 national heritage corridor alternative as described in the document entitled
			 Ocmulgee National Heritage Corridor Feasibility Study, September
			 2004.
				(3)To provide a
			 management framework to foster a close working relationship among all levels of
			 government, the private sector, and the local communities in the Ocmulgee
			 Heritage Corridor and to conserve the region’s heritage while continuing to
			 pursue compatible economic opportunities.
				(4)To assist
			 communities, organizations, and citizens in the State of Georgia in
			 identifying, preserving, interpreting, and developing the historical, cultural,
			 scenic, and natural resources of the region for the educational and
			 inspirational benefit of current and future generations.
				3.DefinitionsIn this Act:
			(1)Heritage
			 CorridorThe term Heritage Corridor means the
			 Ocmulgee National Heritage Corridor, established in section 4.
			(2)Local
			 coordinating entityThe term Local Coordinating
			 Entity means the local coordinating entity for the Heritage Corridor
			 designated by section 4(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Corridor specified in section 6.
			(4)MapThe term map means the map
			 titled Boundary Map Ocmulgee National Heritage Corridor-Alternative
			 B and dated September 2004.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Georgia.
			4.Ocmulgee national
			 heritage corridor
			(a)EstablishmentThere
			 is established the Ocmulgee National Heritage Corridor.
			(b)BoundariesThe
			 Heritage Corridor shall be comprised of the land and water within the
			 boundaries of the Heritage Corridor, as depicted on the map, including—
				(1)the City of Macon,
			 Georgia;
				(2)Ocmulgee National
			 Monument; and
				(3)the Ocmulgee River
			 Corridor from Water Works to the Bond Swamp.
				(c)Availability of
			 MapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service, Department of the
			 Interior.
			(d)Local
			 Coordinating EntityThe Ocmulgee Heritage L.L.C. shall be the
			 local coordinating entity for the Heritage Corridor.
			5.Authorities and
			 duties of the local coordinating entity
			(a)Duties of the
			 Local Coordinating EntityTo further the purposes of the Heritage
			 Corridor, the local coordinating entity shall—
				(1)prepare and submit
			 a management plan for the Heritage Corridor to the Secretary in accordance with
			 section 6;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in implementing the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Corridor;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage
			 Corridor;
					(C)developing
			 recreational and educational opportunities in the Heritage Corridor;
					(D)increasing public
			 awareness of and appreciation for natural, historical, scenic, and cultural
			 resources of the Heritage Corridor;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Corridor that are
			 consistent with Heritage Corridor themes;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access
			 and sites of interest are posted throughout the Heritage Corridor; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Corridor;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Corridor in the preparation and implementation of
			 the management plan;
				(4)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
				(5)submit an annual
			 report to the Secretary for any fiscal year in which the local coordinating
			 entity receives Federal funds under this Act specifying—
					(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
					(B)the expenses and
			 income of the local coordinating entity;
					(C)the amounts and
			 sources of matching funds;
					(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
					(E)grants made to any
			 other entities during the fiscal year;
					(6)make available for
			 audit for any fiscal year in which it receives Federal funds under this Act,
			 all information pertaining to the expenditure of such funds and any matching
			 funds, and require in all agreements authorizing expenditures of Federal funds
			 by other organizations, that the receiving organizations make available for
			 such audit all records and other information pertaining to the expenditure of
			 such funds; and
				(7)encourage by
			 appropriate means economic viability that is consistent with the purposes of
			 the Heritage Corridor.
				(b)AuthoritiesThe
			 local coordinating entity may, for the purposes of preparing and implementing
			 the management plan for the Heritage Corridor, use Federal funds made available
			 through this Act to—
				(1)make grants to the
			 State of Georgia, its political subdivisions, nonprofit organizations, and
			 other persons;
				(2)enter into
			 cooperative agreements with or provide technical assistance to the State of
			 Georgia, its political jurisdictions, nonprofit organizations, Federal
			 agencies, and other interested parties;
				(3)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, economic and community
			 development, and heritage planning;
				(4)obtain funds or
			 services from any source including any that are provided under any other
			 Federal law or program;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the Heritage
			 Corridor and is consistent with the approved management plan.
				(c)Prohibitions on
			 the acquisition of real propertyThe local coordinating entity
			 may not use Federal funds received under this Act to acquire real property, but
			 may use any other source of funding, including other Federal funding outside
			 this authority, intended for the acquisition of real property.
			6.Management
			 plan
			(a)In
			 generalThe management plan for the Heritage Corridor
			 shall—
				(1)include
			 comprehensive policies, strategies, and recommendations for conservation,
			 funding, management, and development of the Heritage Corridor;
				(2)take into
			 consideration existing State, county, and local plans in the development of the
			 management plan and its implementation;
				(3)include a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historical, and cultural resources
			 of the Heritage Corridor;
				(4)specify the
			 existing and potential sources of funding or economic development strategies to
			 protect, manage, and develop the Heritage Corridor;
				(5)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Corridor related to the themes of the
			 Heritage Corridor that should be preserved, restored, managed, developed, or
			 maintained;
				(6)recommend policies
			 and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques including, but not limited
			 to, the development of intergovernmental and interagency cooperative agreements
			 to protect the Heritage Corridor’s natural, historical, cultural, educational,
			 scenic, and recreational resources;
				(7)describe a program
			 of implementation for the management plan including performance goals, plans
			 for resource protection, restoration, interpretation, enhancement, management,
			 and development, and specific commitments for implementation that have been
			 made by the local coordinating entity or any government, organization, or
			 individual;
				(8)include an analysis
			 and recommendations for ways in which local, State, and Federal programs,
			 including the role of the National Park Service in the Heritage Corridor, may
			 best be coordinated to further the purposes of this Act;
				(9)include an
			 interpretive plan for the Heritage Corridor; and
				(10)include a
			 business plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Corridor.
					(b)Deadline and
			 termination of funding
				(1)DeadlineThe
			 local coordinating entity shall submit the management plan to the Secretary for
			 approval not later than 3 years after funds are made available for this
			 Act.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for Federal funding under this Act until such time as the management
			 plan is submitted to and approved by the Secretary.
				7.Duties and
			 authorities of the secretary
			(a)Technical and
			 financial assistance
				(1)In
			 generalThe Secretary may, upon the request of the local
			 coordinating entity, provide technical and financial assistance on a
			 reimbursable or nonreimbursable basis (as determined by the Secretary) to the
			 Heritage Corridor to develop and implement the approved management plan. The
			 Secretary is authorized to enter into cooperative agreements with the local
			 coordinating entity and other public or private entities for this
			 purpose.
				(2)Priority
			 actionsIn assisting the Heritage Corridor, the Secretary shall
			 give priority to actions that in general assist in—
					(A)conserving the
			 significant natural, historical, cultural, and scenic resources of the Heritage
			 Corridor; and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Corridor.
					(b)Approval and
			 disapproval of management plan
				(1)In
			 generalThe Secretary shall approve or disapprove the management
			 plan not later than 180 days after receiving the management plan.
				(2)Criteria for
			 approvalIn determining the approval of the management plan, the
			 Secretary shall consider whether—
					(A)the local
			 coordinating entity is representative of the diverse interests of the Heritage
			 Corridor including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity, including public
			 hearings, for public and governmental involvement in the preparation of the
			 management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Corridor;
					(D)the Secretary has
			 received adequate assurances from the appropriate State and local officials
			 whose support is needed to ensure the effective implementation of the State and
			 local aspects of the management plan; and
					(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan, the
			 Secretary shall advise the local coordinating entity in writing of the reasons
			 that the management plan was disapproved and shall make recommendations for
			 revisions to the management plan. The Secretary shall approve or disapprove a
			 proposed revision within 180 days after the date it is submitted.
				(4)Approval of
			 amendmentsSubstantial amendments to the management plan shall be
			 reviewed by the Secretary and approved in the same manner as provided for the
			 original management plan. The local coordinating entity shall not use Federal
			 funds authorized by this Act to implement any amendments until the Secretary
			 has approved the amendments.
				8.Relationship to
			 other federal agencies
			(a)In
			 generalNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Corridor is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Corridor; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				9.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Corridor;
			(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
			(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency, or conveys any land use or
			 other regulatory authority to any local coordinating entity;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Corridor; or
			(6)creates any
			 liability, or affects any liability under any other law, or any private
			 property owner with respect to any person injured on the private
			 property.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated for the purposes
			 of this Act not more than $1,000,000 for any fiscal year. Not more than a total
			 of $10,000,000 may be appropriated for the Heritage Corridor under this
			 Act.
			(b)Matching
			 fundsFederal funding provided under this Act may not exceed 50
			 percent of the total cost of any assistance or grant provided or authorized
			 under this Act.
			11.SunsetThe authority of the Secretary to provide
			 financial assistance under this Act shall terminate on the day occurring 15
			 years after the date of the enactment of the Act.
		
